The infant plaintiff was injured while crossing the freight yard of the defendant by coming in contact with the third rail. Judgment of the County Court of Nassau county in favor of infant plaintiff for his injuries and in favor of the adult plaintiff for medical expenses *858reversed on the law, with costs, and the complaint dismissed, with costs. Appeal from order dismissed. Assuming that the defendant allowed the public to cross its yards by following the cobblestone driveway from Main and Center streets toward Jackson street and thence across its tracks to Jackson street, the infant plaintiff was not injured while passing along this driveway. Consequently, he was not a licensee but a trespasser and cannot recover under the facts in this case. (Englehardt v. Central New England Railway Co., 139 App. Div. 786, and cases therein cited.) Carswell, Davis, Johnston, Adel and Close, JJ., concur.